t c summary opinion united_states tax_court gary lee mcintee petitioner v commissioner of internal revenue respondent docket no 30701-15s filed date gary lee mcintee pro_se jerry m innocent for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year at the time the petition was filed petitioner resided in new york after a concession the only issue before the court is whether petitioner is entitled to deduct a dollar_figure payment to his ex-wife as alimony background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference on date petitioner’s ex-wife filed an action for divorce against petitioner in the supreme court of the state of new york on date that court issued a temporary order noting that petitioner and his ex-wife had stipulated regarding temporary support and pursuant to that agreement ordered petitioner to pay his ex-wife dollar_figure per month as and for temporary spousal maintenance the first payment to be made on date and to continue each month until further order of the court on date a hearing was held in the supreme court of the state of new york in the transcript of that hearing petitioner and his ex-wife stated to the court that they had resolved all issues as follows the parties have agreed that the wife will take the judgment of divorce as if by default and the husband will withdraw his answer and or counterclaims on the condition that no allegation of the complaint is used for any purpose other than the establishment of grounds we’re here today as you have indicated to try this case with the issues before the court being spousal maintenance equitable distribution of assets and liabilities spousal maintenance and counsel fees as a resolution of all of those issues the parties have agreed that within days of today’s date the husband will pay to the wife the sum of dollar_figure effective february 1st the husband will pay to the wife as and for spousal maintenance the sum of dollar_figure a month that sum of money will be paid to the wife each and every month by either wage deduction order against the husband’s earnings or against his retirement the term of spousal maintenance shall be lifetime with the only terminating event being the death of the wife in the event the wife remarries from the date of her remarriage spousal maintenance will continue for a period of ten years and will then terminate and but for the wife’s remarriage or her death the spousal maintenance would otherwise continue for her life in exchange for that lifetime payment and upon the parameters that have been placed upon the record the wife would waive any right title or interest legal or equitable in any real_property in the name of the husband in his pension or other retirement asset and in any personal_property that he now possesses in exchange for the wife’s acceptance of the terms of this offer the husband is waiving any equitable right title or interest legal or otherwise in any other asset in the name of the wife in any personal_property she now possesses or in any retirement asset that she may have on date petitioner wrote a check payable to his ex-wife for dollar_figure the check contained the notation lump sum as per divorce agreement on date the new york supreme court judge signed a judgment of absolute divorce divorce decree regarding petitioner and his ex-wife that references the date stipulation and ordered plaintiff petitioner’s ex-wife is granted a judgment of absolute divorce pursuant to drl sec_170 and it is further ordered defendant petitioner shall pay to plaintiff the sum of five hundred dollar_figure dollars per month as and for spousal maintenance and said sum shall be paid_by wage deduction order against defendant’s wages or retirement payments as the case may be and it is further ordered defendant shall pay the aforesaid spousal maintenance to plaintiff for plaintiff’s lifetime with the only terminating events being the death of plaintiff or if the plaintiff remarries for a period of ten years after plaintiff’s remarriage but for plaintiff’s death or plaintiff’s remarriage the spousal maintenance shall continue for the life of plaintiff and it is further ordered defendant must maintain a policy of life_insurance sufficient to cover the cost of spousal maintenance through the actuarial life expectancy of plaintiff and defendant must provide proof to plaintiff of the existence of said policy or policies of life_insurance naming plaintiff beneficiary for said amount and it is further ordered in exchange for the payment of spousal maintenance as hereinbefore set forth plaintiff waives all her right title and interest both legal and equitable in any real_property in the name of defendant in defendant’s pension and in any personal_property defendant possesses and it is further ordered in exchange for plaintiff’s acceptance of spousal maintenance defendant waives all his right title and interest both legal and equitable in any asset including retirement assets in the name of plaintiff and in any personal_property plaintiff possesses and it is further ordered that the oral stipulation entered into by the parties in open court on january 17th as evidenced by the adoption of oral stipulation executed and acknowledged by the parties on the 17th day of date shall be incorporated but not merged in the judgment of divorce and shall survive the same and be as if each and every term covenant and condition were set out in full and separate decretal paragraphs and the parties be and hereby are ordered to obey each and every term covenant and condition of said oral stipulation as are lawful and capable of specific performance at all times and places and the court retains jurisdiction of the matter concurrently with family court for the purpose of specifically enforcing such of the provisions as are capable of specific performance to the extent permitted by law discussion in the notice_of_deficiency respondent allowed a deduction of dollar_figure in monthly payments petitioner paid to his ex-wife during as alimony the only issue is whether the dollar_figure payment that petitioner made on date also qualifies as an alimony deduction payments incident_to_divorce generally fall into one of two categories alimony or property_settlements in general alimony is a division of income and property_settlements are a division of marital property a property settlement is not a taxable_event and does not give rise to any gain_or_loss in contrast alimony payments give rise to a deduction for the payor and to income for the payee sec_71 sec_215 an alimony payment is a cash payment that satisfies the four requirements of sec_71 a the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate the payment as one that is not includible in gross_income of the payee and not allowable as a deduction to the payor c the payor and payee spouses are not members of the same household at the time the payments are made if they are legally_separated and d the payments or substitutes end after the payee spouse’s death see mudrich v commissioner tcmemo_2017_101 at respondent agrees that petitioner’s dollar_figure payment satisfies the first three subparagraphs of sec_71 the only issue according to respondent is whether the dollar_figure payment obligation would survive the death of petitioner’s ex-wife the divorce decree and stipulation are silent as to whether the dollar_figure payment obligation would survive death of petitioner’s ex-wife respondent seems to argue that the dollar_figure payment was in the nature of a property settlement but the aforementioned divorce documents do not say that it is true that the divorce documents provide that each party waives any property rights of the other party in the divorce decree the new york supreme court judge stated as follows ordered in exchange for the payment of spousal maintenance as hereinbefore set forth plaintiff waives all her right title and interest both legal and equitable in any real_property in the name of defendant in defendant’s pension and in any personal_property defendant possesses and it is further ordered in exchange for plaintiff’s acceptance of spousal maintenance defendant waives all his right title and interest both legal and equitable in any asset including retirement assets in the name of plaintiff and in any personal_property plaintiff possesses and it is further the waiver in the first quoted paragraph is in exchange for the monthly maintenance payments there is no specific mention of the dollar_figure payment in the divorce decree that payment had already been made when the divorce decree was entered however the date stipulation stated petitioner’s and his ex-wife’s intentions to finalize any disputes between them by providing as a resolution to all of those issues the parties have agreed that within days of today’s date the husband will pay to the wife the sum of dollar_figure effective february 1st the husband will pay to the wife as and for spousal maintenance the sum of dollar_figure a month that sum of money will be paid to the wife each and every month by either wage deduction order against the husband’s earnings or against his retirement the term of spousal maintenance shall be lifetime with the only terminating event being the death of the wife in the event the wife remarries from the date of her remarriage spousal maintenance will continue for a period of ten years and will then terminate and but for the wife’s remarriage or her death the spousal maintenance would otherwise continue for her life in exchange for that lifetime payment and upon the parameters that have been placed upon the record the wife would waive any right title or interest legal or equitable in any real_property in the name of the husband in his pension or other retirement asset and in any personal_property that he now possesses the ex-wife’s waiver in the last paragraph appears to be in return for the dollar_figure monthly maintenance payments which is not in issue there is nothing in the written record designating the dollar_figure payment as part of a property settlement as opposed to spousal maintenance we find these documents to be ambiguous as to the nature of the dollar_figure payment and whether it was part of the spousal maintenance or whether the obligation to pay it would have terminated if the ex-wife were to pass away during the very short interval between the date stipulation and the date payment the documentary record was supplemented by petitioner’s testimony petitioner explained that pursuant to the temporary order of date he was required to pay dollar_figure per month as temporary spousal maintenance petitioner testified that after negotiations to reduce the spousal maintenance he and his ex- wife stipulated on date that the dollar_figure monthly maintenance would be reduced to dollar_figure in return for a dollar_figure upfront payment that was intended to supplement the maintenance obligation petitioner testified that neither the date stipulation nor the divorce decree was intended to assign that dollar_figure payment to a property settlement he further testified that he believed and intended that he had no obligation to make any payments due after the death of his ex-wife while the date stipulation is not clear on this point this may be due to the fact that the dollar_figure was due and actually paid within weeks of the date stipulation and before the divorce decree was entered we find petitioner’s testimony to be a plausible explanation of what was intended in the date stipulation and the final divorce decree we also find that petitioner was a credible witness and that no witnesses were produced to contradict his testimony after due consideration we hold that the dollar_figure payment qualifies as alimony and that petitioner is entitled to the alimony deduction to reflect the foregoing decision will be entered under rule
